John Meader plaint. agt Richard Martin Defendt in an action of the case for witholding a debt of Four pound Sixteen Shillings & one penny in mony due for Carpenters and Boatswain’s store of the Ship whereof sd Martin is now master as appeares by receipt under the hand of Robert Sweet and all other due damages according to attachmt datd xbr 23° 1676. . . . The Jury . . . found for the plaintife Four pound Sixteen Shillings one penny one halfe mony and the other halfe goods at mony price and costs of Court twenty one Shilling eight pence allowd